Citation Nr: 1535932	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-16 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) in the United States Army Reserve from July 2, 1986, to November 8, 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Indianapolis, Indiana RO.  In June 2012 and August 2014, the case was remanded for development (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned.    

The Veteran had also initiated an appeal of a denial of service connection for bilateral shin splints.  A November 2014 rating decision granted her service connection for bilateral shin splints.  Consequently, that matter is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.  


REMAND

The Board is aware that this case has been remanded on two prior occasions, and regrets the further delay inherent in another remand.  Nonetheless, given the state of the record, the Board finds no recourse but to remand the case once again.

The June 2012 remand directed the AOJ to "attempt to locate the Veteran's missing service treatment records pertaining to her ACDUTRA from July 1986 to November 1986, to include contacting the National Personnel Records Center, the Army, or any other appropriate agency" (emphasis added).  An August 2012 formal finding by the AOJ reflects that a response from the National Personnel Records Center to a Personnel Information Exchange System request indicated that the only available service treatment record (STR) was the report of a service entrance examination.  The Veteran's service personnel records reflect that following her ACDUTRA she was assigned to the 221st Ordnance Company, Fort Wayne, Indiana, and was discharged from the Army Reserve on May 3, 1994.  A note under M21-1, Part III, Subpart iii, 2.A.5.a, indicates that if a service member is immediately assigned to a Reserve unit after being released from active duty, her service department sends the service member's STRs to that unit for storage and maintenance.  Furthermore, the Board observes that the Records Management Center (RMC) houses all original STRs belonging to former Army service members whose service ended between October 16, 1992, and December 31, 2013.  M21-1, Part III, Subpart iii, 2.A.5.a.  The scope of the search for the Veteran's records should have included her Reserve unit and/or the RMC; a review of the record did not find that such development was completed.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, a remand for further development is necessary.  

The case is REMANDED for the following:

1. The AOJ should arrange for an exhaustive search for any additional STRs.  The scope of the search should include the Veteran's Army Reserve unit (the 221st Ordnance Company, Fort Wayne, Indiana), the RMC, or any other appropriate federal repository.  If any records sought are unavailable, the AOJ should issue a formal finding detailing the efforts taken to locate and secure such records, and the reason for their unavailability.  

2. The AOJ should then review the record, arrange for any further development suggested by any additional records received, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

